United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                      April 13, 2018 
                                              
                                          Before 
 
                           WILLIAM J. BAUER, Circuit Judge 
                                          
                           KENNETH F. RIPPLE, Circuit Judge 
                      
                             DIANE S. SYKES, Circuit Judge 
                      
 
No. 17‐1954 
 
ALEJANDRO MORENO,                                Appeal from the United States District 
        Plaintiff‐Appellant,                     Court for the Northern District of 
                                                 Illinois, Eastern Division. 
        v.                                        
                                                 No. 1:15‐cv‐11168 
NANCY BERRYHILL,                                  
Acting Commissioner of Social Security,          Sidney I. Schenkier, Magistrate Judge. 
        Defendant‐Appellee.                       
 
                                        O R D E R 
 
         
        The Acting Commissioner of Social Security has filed a petition for panel 
rehearing in which she requests that the panel delete one sentence of the opinion issued 
on February 16, 2018.    The sentence, which appears on page 13 of the slip opinion, 
states:    “We have made clear, however, that ALJs are not qualified to evaluate medical 
records themselves, but must rely on expert opinions.”    The Acting Commissioner 
suggests that, when severed from its factual context, the sentence could be read as 
holding that ALJs are forbidden in all circumstances from independently evaluating 
medical records.    She therefore requests that we substitute the following, more tailored 
language:    “That assessment was not justified under the circumstances of this case.” 
         
No. 17‐1954                                                                        Page 2 
 
       The petition is granted.    The sentence suggested by the Acting Secretary will be 
substituted as requested and is reflected in the attached amended opinion.